1844 (Rev. 09/19)

Case 1:20-Cv-0004 17S Fy Gee rRR SHEFF o2/2e/2) PpIeHG ICP |

The J§ 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L nal - 3
SoHSh
(b) County of Residence of First Listed Plaintiff {4 YATES. (on

(EXCEPT IN U.S. PLAINTIFF CASES)

] en es) en a oe Telephone Number)

Co SS BaP iar

 

Fan"

Saga) 5
pS) LDH

NOTE;

vl

 

EEDA B edw of Fries

County of Residence of First Listed Defendant
CIN US. PLAINTIFF CASES ONLY)

The

  
   
   

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only}

Il. CITIZENSHIP OF OSH AT PARTIES (Place an “X” in One Box for Plainti

and One Box for Defendant)

 

 

 

O 1 U.S. Government 3. Federal Question DEF PTF DEF
Plaintiff {US. Government Not a Party) Citizen of This State Me Of Incorporated or Principal Place o4 O4
of Business In This State
O 2 U.S. Government 04 Diversity Citizen of Another State % O 2 Incorporated ard Principal Place os 5
Defendant (indicate Citizenship of Parties in lem Hl) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an "X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFETITURE/PENALTY, BANKRUPTCY. OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Dmg Related Seizure OD 422 Appeal 28 USC 158 O 375 False Claims Act
120 Marine C310 Airplane CO 365 Personal Injury - of Property 2] USC 881 |C) 423 Withdrawal O 376 Qui Tam (31 USC

 

 

 

 

 

oa

o

O 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157

0 140 Negotiable Instrument Liability OF 367 Health Caref

G 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ‘PROPERTY RIGHTS
& Enforcement of Judgment Slander Personal Injury 1 826 Copyrights

OG 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent

CO 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans O 340 Marine Injury Product New Drug Application
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark

O 153 Recovery of Overpayment Liability PERSONAL PROPERTY oc LABOR SUCIAL SEGURITY
of Veteran’s Benefits G 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff)

G 160 Stockholders” Suits G6 355 Motor Vehicle O 371 Truth in Lending Act G 862 Black Lung ($23)

GC 190 Other Contract Product Liability OF 380 Other Personal G 720 Labor/Management GO 863 DIWC/DIWW (405(g))

G 195 Contract Product Liability |) 360 Other Personal Property Damage Relations O 864 SSID Title XVI

GF 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g))

G 362 Personal Injury - Product Liability 0 751 Family and Medical
Medical Malpractice Leave Act

|__.  - REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |O 790 Other Labor Litigation FEDERAL FAX SUITS

O 210 Land Condemnation O) 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement CG 870 Taxes (U.S. Plaintiff

O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant)

O 230 Rent Lease & Ejectment DO 442 Employment O 510 Motions to Vacate 1 871 IRS—Third Party

O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609

OF 245 Tort Product Liability
© 290 All Other Real Property

 

Accommodations
0 445 Amer. w/Disabilities -

Employment

446 Amer, w/Disabilitics -

Other
G 448 Education

O 530 General

O 335 Death Penalty
Other:

O 540 Mandamus & Other

O 550 Civil Rights

0 $84 Pnson Condition

0 560 Civil Detainee -

 

IMMIGRATION ..

 

 

 

0) 462 Naturalization Application
O 465 Other Immigration
Actions

 

 

3729(a))
OF 400 State Reapportionment

40) 410 Antitmast

O 430 Banks and Banking

O 456 Commerce

J 460 Deportation

G 470 Racketeer Influenced and
Corrupt Organizations

ETT 480 Consumer Credit

(15 USC 1681 or 1692)

O 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

0 850 Sceurities‘Commodities/
Exchange

O 890 Other Statutory Actions

© 891 Agricultural Acts

OC) 893 Environmental Matters

(7 895 Freedom of Information
Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

Conditions of
Confinement
VyORIGIN (Place an “x” in One Box Only)
| Original O02 Removed from O 3° Remanded from (14 Reinstacd or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL. REQUESTED IN
COMPLAINT:

 

CHECK IF

18 18 A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

IF ANY

(See instructions):

yer
supcE/4g 147 5h

"hoy

PIOVOOO

EH wats oe It
, fe. (ay J noaer

We

DOCKET NUMBER

JURY DEMAND:

eee fe Mil?

PE PTR TES ET oF NOS He War Ca) KatisAetel (ee 7
SP BET helisiton (akeia/’ Hote’ bp /ppalas Sadi

/ CHECK YES only if nn in complaint:

COTVTEHFO

WW ves ONo

“febuy I 2020 LL Pate za se

FOR OFFICE USE v7)
RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
